Case 7:16-cv-00944-VB Document 143 Filed 11/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

pene neee een ceeeene woes x
WALT FAMULAR, on behalf of himself and all
others similarly situated, :
Plaintiff, : ORDER
Vv. :
16 CV 944 (VB)
WHIRLPOOL CORPORATION,
Defendant.
--- ---- =---X

The Court has received and reviewed the parties’ respective briefs concerning the effect
of Chavez v. Occidental Chem. Corp., ---N. Y.3d---, 2020 WL 6136351 (N.Y. Oct. 20, 2020), on
the timeliness of plaintiffs claims.

Accordingly, it is hereby ORDERED that by December 7, 2020, plaintiff shall file a
response, not to exceed five pages in length, to defendant’s argument that “[i]n light of Chavez,
Plaintiff Famular’s individual claims are timely, but his class claims are not.” (Doc. #142 at 2).

Dated: November 23, 2020
White Plains, NY
SO ORDERED:

|

Vincent L. Briccetti
United States District Judge

 
